Title: To Thomas Jefferson from George Jefferson, 15 November 1804
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 15th. Novr. 1804
                  
                  I am duly favor’d with yours of the 10th. inclosing 200$.—The Coal should have been purchased on time as you desired, but Heth & Nicolson (the latter) knowing it must be had, said they could only sell for Cash; although under other circumstances, they would gladly I am confident, have furnished it on the terms proposed. It cost 18 Cents, shipping charges $1.83=$199.83. 
                  I am Dear Sir Yr. Very humble servt.
                  
                     Geo. Jefferson 
                     
                  
               